Order entered April 7, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01550-CV

    JOHN GUANDOLO AND SAINT GEORGE’S ALLIES, INC. D/B/A
           UNDERSTANDING THE THREAT, Appellants

                                         V.

                         RICHARD STANEK, Appellee

               On Appeal from the 162nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-17-14892

                                     ORDER

      The reporter’s record in this case is overdue. By postcard dated March 19,

2020, we notified the official court reporter for the 162nd Judicial District Court

that the reporter’s record was overdue. We directed the court reporter to file the

record within thirty days. On March 31, 2020, appellants filed verification they

paid for preparation of the reporter’s record on January 9, 2020.

      Accordingly, we ORDER Court Reporter Sheretta L. Martin to file the

reporter’s record within FIFTEEN DAYS of the date of this order.
We DIRECT the Clerk to send copies of this order to:

Honorable Maricela Moore
Presiding Judge
162nd Judicial District Court

Sheretta L. Martin
Official Court Reporter
162nd Judicial District Court

All parties




                                    /s/   ROBERT D. BURNS, III
                                          CHIEF JUSTICE